DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-5, 15, 18, 20 have been amended. Claim 2 has been cancelled. Claim 21 has been added.

 Response to Arguments
Applicant’s arguments, filed 04/14/2022, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 3-20 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1, 3-20 filed 04/14/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method for determining the intra prediction mode applied to a video block including a matrix vector multiplication operation followed by an up sampling operation to generate prediction samples.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein inputs to the upsampling operation includes neighboring reference samples of the video block of the video, and wherein inputs to the upsampling operation includes: 
a set of left neighboring reference samples selected from left neighboring reference samples of the video block, and 
a set of above neighboring reference samples selected from above neighboring reference samples of the video block.

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Lin (US 20200344468 A1) teaches an intra prediction method includes receiving input data of a current block in a current picture, deriving reference samples of the current block from boundary samples, selecting a matrix for the current block, generating intermediate predicted samples by multiplying the reference samples and the matrix, and clipping the intermediate predicted samples before up-sampling..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486